sDETAILED ACTION

The following NON-FINAL Office action is in response to Request for Examination (RCE) filed on June 28, 2021 for application 14558204.
	
Acknowledgements

Claims 1, 3-7, 12-13 and 15-16 are pending.
Claims 1, 3-7, 12-13 and 15-16 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 06/28/2021 has been entered.

Response to Arguments
35 USC § 101

In response to Applicant argument’s for Claim Rejections under 35 USC § 101, Applicant argues that the currently amended claims are not directed to a judicial exception specifically a method of organizing human activity and the claims integrate that judicial exception into a practical application for validating a transaction request by defining individuals who are members of and associated within the user's social network, sending from the user to an individual, a transaction request for a secure transaction via information handling devices associated with the user and the individual, and conducting an authentication test. Examiner respectfully disagrees as the currently amended claims are still reciting (1) using an object to verify a correct answer or to conduct a background check and (2) using an object to verify a correct answer to perform a financial transaction in which based on the recited currently steps/limitations which according to the Alice examining guidelines still fall under certain methods of organizing human activity and mental processes. The claims are specifically reciting a fundamental economic practice as “a user initiates a mobile banking transaction and completes initial steps leading to a sensitive request by a bank selects a pre-recorded question posed by a member of the user's social network, and plays it back. The answer to this question represents a shared secret possessed by the user and the questioner. ¶0026). Specifically, the claims reciting “mitigating risk” as part of a transaction, and therefore, a certain method of organizing human activity.  The claim, overall, is about authenticating a user and if authentication fails after a predefined number of attempts, a challenge process will be conducted to retrieve the password and eventually authenticate the user to enforce privacy and protect the consumer (thereby mitigating risk to the consumer). 
Applicant further argues that the claims amount to an inventive concept by validating a transaction request and authenticating the individuals present in the transaction in an unconventional manner. Examiner respectfully disagrees as the claims are reciting sending from the user to an individual a transaction for a secure transaction and conducting an authentication test which is simply which is a fundamental economic practice and an abstract idea. Also this judicial exception is not integrated into a practical application because the additional elements of the claims such as the use of information handling device, at least one processor, social network and a computer readable storage medium merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). The use of information handling device, at least one processor, social network and a computer readable storage medium to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, the claims are still not patent eligible.
35 USC § 103

In response to Applicant’s arguments under 35 USC § 103, Applicant argues that the matching methodology of prior art Wahl such as matching names to pictures of others who may be affiliated is distinguishable from the validating and authenticating present in the Applicant’s current application. Examiner respectfully disagrees as Wahl is sufficient and alike to the system described in this application as it describes a request for names associated with presented images and the stored images being represented as answers. The system in the pending claims determines whether or not user’s responses corresponds to the stored images. Paragraph 0194 of Wahl discloses the web server receives an incoming request from the web client by providing the session identifier to the web server. The request will be parsed for response parameters from the web client such as a username and credentials or set of answers to authentication questions which happen to be images. Once the user fills in the web page comprising a form, the authentication component can be implemented. The thread will select images from the set of records obtained to form a subset with at least one image, at most one image of each linked user. Basically, the system of Wahl authenticates users by their ability to recognize digital photograph images of other users of the system with whom the user being authenticated has an affiliation, in which the user being authenticated will be presented with a set of photographs and will be required to correctly supply to the system the names of the individuals represented in those photographs.
Applicant’s arguments are moot under new grounds of rejection.


Claim Rejections - 35 USC § 101


      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


  Claims 1, 3-7, 12-13 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1 and 3-7 are directed to a method, claim 12 is directed to an apparatus and claims 13 and 15-16 are directed to a computer program product. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite using an object to verify a correct answer or to conduct a background check (see PGPUB ¶0026 and ¶0030). Specifically in Claim 1 recites “defining, on behalf a user, individuals who are members of a [group] of a user, receiving from the user a transaction request for a secure transaction, conducting an authentication test with the user, randomly selecting one of the more members of the user’s social group…., selecting one of the at least corresponding pre-recorded questions of the selected one of the one or more members, presenting the question to the user…wherein the presenting comprises providing a hint to a stored correct answer to the question, wherein the hint is based upon a duration of the stored correct answer, validating responsive to receiving a correct answer from the user to the question, the transaction request”. The claims are grouped within the “certain methods of organizing human activity and mental processes” grouping of abstract ideas, specifically “mitigating risk” as part of any transaction or concepts of authentication can be performed in the human mind  (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims involve a series of steps for utilizing an object to verify a correct answer. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014).
The claims are also reciting using an object to verify a correct answer to perform a financial transaction. Specifically in Claim 1 recites “defining, on behalf a user, individuals who are members of a [group] of a user, receiving from the user a transaction request for a secure transaction, conducting an authentication test with the user, randomly selecting one of the more members of the user’s social group…., selecting one of the at least corresponding pre-recorded questions of the selected one of the one or more members, presenting the question to the user…wherein the presenting comprises providing a hint to a stored correct answer to the question, wherein the hint is based upon a duration of the stored correct answer, validating responsive to receiving a correct answer from the user to the question, the transaction request”. The claims are grouped within the “certain methods of organizing human activity” grouping of abstract ideas, specifically “mitigating risk” as part of any transaction (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims involve a series of steps for utilizing an object to verify a transaction request. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014).
This judicial exception is not integrated into a practical application because the additional elements of the claims such as the use of the information handling device, at least one processor, social network and a computer readable storage medium merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). [The use of the information handling device, at least one processor, social network and a computer readable storage medium as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the information handling device, at least one processor, social network and a computer readable storage medium perform the steps or functions of “defining, on behalf a user, individuals who are members of a [group] of a user, receiving from the user a transaction request for a secure transaction, conducting an authentication test with the user, randomly selecting one of the more members of the user’s social group…., selecting one of the at least corresponding pre-recorded questions of the selected one of the one or more members, presenting the question to the user…wherein the presenting comprises providing a hint to a stored correct answer to the question, wherein the hint is based upon a duration of the stored correct answer, validating responsive to receiving a correct answer from the user to the question, the transaction request”. The additional claim elements are not indicative of integration into a practical application, because the claims do not involve Improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a “defining, on behalf a user, individuals who are members of a [group] of a user, receiving from the user a transaction request for a secure transaction, conducting an authentication test with the user, randomly selecting one of the more members of the user’s social group…., selecting one of the at least corresponding pre-recorded questions of the selected one of the one or more members, presenting the question to the user…wherein the presenting comprises providing a hint to a stored correct answer to the question, wherein the hint is based upon a duration of the stored correct answer, validating responsive to receiving a correct answer from the user to the question, the transaction request” to perform the steps amounts to no more than using the information handling device, at least one processor, social network and a computer readable storage medium to automate and/or implement the abstract ideas of using an object to verify a correct answer  or to conduct a background check and using an object to perform a financial transaction. The use of information handling device, at least one processor, social network and a computer readable storage medium to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, the claim is not patent eligible.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 12 and 13 recites “An apparatus for effecting authentication in a secure transaction… wherein the computer readable program code defines, on behalf of a user…, wherein the computer readable program code receives… a transaction request for a secure transaction, wherein the computer readable program code conducts an authentication test with the user, and computer readable program code configured to validate the transaction request…”. The claim is unclear as the computer readable program code is not capable of performing any of these actions/limitations on its own. The computer readable program code can cause a processor to perform these actions/limitations, however, the code itself cannot perform these actions/limitations. Therefore, the scope of the claim is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 15 and 16 are also rejected as they depend from Claim 13.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-7, 12-13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wahl (US 2008/0148366 A1) in further view of Zuckerberg et al. (US 2008/0033739 A1) in further view of Hilger et al. (US 8,881251 B1)
Regarding Claims 1,12 and 13, Wahl discloses a method of effecting authentication in a secure transaction, said method comprising:
defining, on behalf of a user, individuals who are members of a social network of the user (Fig. 1; Abstract, ¶0199)
receiving, from the user utilizing an information handling device, a transaction request for a secure transaction (¶0194-¶0195, ¶0199)
conducting an authentication test with the user; wherein the authentication test comprises: (¶0195-¶0196)
selecting one of the at least one corresponding pre-recorded questions of the selected one of the one or more members, and  (¶0194-¶0195, ¶0202)
…wherein each of the one or more members has at least one corresponding pre-recorded question, wherein each of the pre-recorded questions is associated with an aspect of the relationship between the user and the corresponding member (¶0194-¶0195, ¶0202)
validating, responsive to receiving a correct answer from the user to the question, the transaction request (¶0199-¶0200, ¶0202, ¶0203)
Wahl does not disclose randomly selecting a member of the user’s social media network.
Zuckerberg however discloses randomly selecting a member of the user’s social media network (Fig. 7; ¶0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/product of Wahl to include randomly selecting a member of the user’s social media network, as disclosed in Zuckerberg, in order to communicate with many real life friends at once without preparing and sending multiple emails (see Zuckerberg Abstract).
The combination of Wahl and Zuckerberg does not disclose wherein the presenting comprises calling the information handling device of the user, wherein the presenting comprises providing a hint to a stored correct answer to the question, wherein the hint is based upon a duration of the stored correct answer and wherein the validation mechanism comprises identifying a provided answer is a similarly correct answer to the stored correct answer and wherein the user is prompted to provide a new answer in view of the hint responsive to determining a provided answer is outside a threshold of the duration of the stored answer and identified from the hint.
Hilger however discloses:
- wherein the presenting comprises calling the information handling device of the user, wherein the presenting comprises providing a hint to a stored correct answer to the question, wherein the hint is based upon a duration of the stored correct answer (Col. 4 lines 15-28, Col. 6 lines 46-62, Col. 10 lines 14-39, Col. 10 line 56- Col. 11 line 7)
- wherein the validation mechanism comprises identifying a provided answer is a similarly correct answer to the stored correct answer and wherein the user is prompted to provide a new answer in view of the hint responsive to determining a provided answer is outside a threshold of the duration of the stored answer and identified from the hint (Col. 4 lines 15-28, Col. 6 lines 46-62, Col. 10 lines 14-39, Col. 10 line 56- Col. 11 line 7)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/product of Wahl and Zuckerberg to include wherein the presenting comprises calling the information handling device of the user, wherein the presenting comprises providing a hint to a stored correct answer to the question, wherein the hint is based upon a duration of the stored correct answer and wherein the validation mechanism comprises identifying a provided answer is a similarly correct answer to the stored correct answer and wherein the user is prompted to provide a new answer in view of the hint responsive to determining a provided answer is outside a threshold of the duration of the stored answer and identified from the hint, as disclosed in Hilger, in order to provide for a unique combination to use graphical images as an authentication method to access secure content and other secured areas, items or functionality (see Hilger Col. 6 lines 4-6).

Regarding Claims 3 and 15, Wahl discloses wherein the authentication test requests the user to provide an answer within a predetermined time duration (¶0202).
Regarding Claim 4, Wahl discloses wherein said conducting of an authentication test comprises providing a hint to the user regarding the predetermined time duration (¶0202).
Claims 5 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wahl in view of Zuckerberg et al. (US 2008/0033739 A1) in further view of Freed et al. (US 2015/0193683 A1) 
Regarding Claims 5 and 16, the combination of Wahl and Zuckerberg does not disclose wherein the question is selected from a store of questions and answers.
Freed however discloses wherein the question is selected from a store of questions and answers (Fig. 3; ¶0034, ¶0036-¶0037, ¶0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/product of Wahl and Zuckerberg to include wherein the question is selected from a store of questions and answers, as disclosed in Freed, in order to provide a system for assisting an expert to answer preexisting questions in a time efficient manner (see Freed Abstract).
Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wahl and Zuckerberg (US 2008/0033739 A1)   in further view of Zuckerberg et al. (US 7,945,653 B2)
Regarding Claim 6, the combination of Wahl and Zuckerberg (US 2008/0033739 A1)   does not disclose wherein a member of the user's social network updates one or more of the questions and answers.
Zuckerberg (US 7,945,653 B2) however discloses wherein a member of the user's social network updates one or more of the questions and answers (Col. 1 line 59- Col. 2 line 43, Col. 10 lines 13-37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/product of the combination of Wahl and (US 2008/0033739 A1) to include wherein a member of the user's social network updates one or more of the questions and answers, as disclosed in Zuckerberg (US 7,945,653 B2), in order to provide a system for organizing digital media and generating notifications to person or entities interested in the digital media (see Zuckerberg Col. 1 lines 39-50).
Regarding Claim 7, Zuckerberg (US 7,945,653 B2) discloses wherein the user approves an update to one or more of the questions and answers (Col. 1 line 59- Col. 2 line 43, Col. 10 lines 13-37, Col. 11 lines 1-36).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685